Whiteield, O. J.,
delivered the opinion of the court.
The chief point of contention between the parties to this suit is the proper construction of the following clauses in the contract: “Now, it is agreed that the party of the second part’s said $1,000 balance of the purchase money aforesaid shall be held by said parties of the first part to be applied to one-third of whatever sums of money the said parties of the said first part may be compelled to pay on said debts to said banks and said Kahn, above specified, if all of said party of the second part’s said $1,000 shall not be necessary to pay his one-third of said debts, then the party of the second part shall be paid by the parties of the first part, the excess of the said $1,000 remaining *458in the hands of the said parties of the first part'after payment of said banks and said R. Kahn. The said parties of the first part agree to make any defenses that can be made to said debts,” etc. It will be observed that the debts being dealt with are not only the debts to the said banks, but also the debts to said R. Kahn. We think it was not intended by the terms of this contract, “compelled to pay,” “to make any defense that can be made,” construed in the light of the provisions of the contract we have quoted, and of all the other provisions of the contract, to require the defendants to pay only such claims as final judgment had been rendered for. The contention of counsel for appellant, if correct, when followed to its logical consequences, must mean that what the contract meant by “compelled to pay” was not that defendant should pay only after being sued, but only when final judgment should have been rendered. Tor mere suit would finally determine nothing; nor would the judgment of an inferior court; so that, upon this view, the defendants might be required not only to wait until they are sued, but to wait until after all trials, which might include appeals and reversals, and until final judgment should have been rendered in each case. This is a wholly impracticable construction, in view of the language of the whole contract and its evident purpose. What the defendants were legally bound to pay is what the contract meant, in our judgment. The other view imposes too ■great a burden upon defendants. Besides, it makes the execution of the contract practically impossible. The delays and the costs incident to the other view are quite as unfavorable to the appellant as to the appellee in any practical working out of the contract.
With this construction established, we cannot, in the light of the evidence, as maifestly viewed by the jury, find any ground for reversal. The facts were for the jury, and their verdict must be given its full weight as to what those facts establish. We cannot say that it is clearly wrong. And as to the criti*459eism made of the instructions, they become unavailing when tbe contract receives tbe construction we bave given it, and tbe verdict is given its true weight as to what tbe evidence does establish.

Affirmed.